UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6349



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN JAMES BEARDEN, a/k/a Kevin Bearde,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-99-3)


Submitted:   July 29, 2005                 Decided:   August 12, 2005


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin James Bearden, Appellant Pro Se.  Stephen Wiley Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kevin James Bearden was convicted of two counts of using

a firearm during a crime of violence in violation of 18 U.S.C.

§ 924(c) (2000).      On April 28, 2000, he was sentenced to 360

months’ imprisonment.    In February 2005, Bearden filed with the

district court pleadings labeled “Notice of Appeal Pursuant to

3742" and “Review of Sentence Title § 3742(a)(2)(3)(c),” which the

court properly construed as notices of appeal.

            In a criminal case, defendant’s notice of appeal must be

filed within ten days after the entry of judgment or order being

appealed.     Fed. R. App. P. 4(b)(1)(A).     Because the time for

appealing his sentence has expired, we dismiss this appeal as

untimely.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                - 2 -